DANIEL, Judge.
Defendant, John Gailon White, entered a plea of nolo contendere to the charge of manslaughter, section 782.07, Florida Statutes (1987). The trial court subsequently entered judgment against defendant on this charge and sentenced him to a term of three years incarceration. The trial court also ordered defendant to pay a total of $225.00 in court costs. Defendant contends that it was error for the trial court to order him to pay court costs because the trial court failed to provide him with notice and an opportunity to be heard regarding his ability to pay such costs. We agree and quash the imposition of costs. Shipley v. State, 528 So.2d 902 (Fla.1988); Harriel v. State, 520 So.2d 271 (Fla.1988); Mays v. State, 519 So.2d 618 (Fla.1988). On rer mand, after proper notice and hearing, the trial court may reconsider the imposition of costs. Lester v. State, 532 So.2d 63 (Fla. 5th DCA 1988); Morgan v. State, 527 So.2d 968 (Fla. 5th DCA 1988); Morris v. State, 524 So.2d 494 (Fla. 5th DCA 1988).
CONVICTION AND SENTENCE AFFIRMED; COSTS QUASHED; AND CASE REMANDED.
SHARP, C.J., and COBB, J., concur.